PD-1574-15
                                                     o3-/f- 32 Y-<^

      -20 del- II -                      tot5-
      Strior Q Scnorai espzro <?u>t euoncto~T~ rm^m^m^^L
           "   ^   '•       ^                    / FILED IN

                                                                      \,.,Z Q'?'

       I           ^    /        /   /    /      /   /       •      Abel Acosta, UlerST
     Cuu&pues at es-te orzce gate/do y?a%o go? s/yo<er?re^
    Je.no){Q
    ye.no)rO Ser70/&-,
              ZCWO/Zl . yp itzsq
                           viz _?e 3c  restoSerori m<
                                   3c •rescbScro-n vn< eorM &/
                                                            &/' a6og<m)
                                                                a-^
    9o/o 9r?eac'o *>Q'atot po/& peoDrrr ^ noele ^Tuiccb tspexo ayan
      fed1 QtKnftni Gor-fa, %o JU^ QJjUjl j)OVL gjueeSc'mr ffljL djLo fru A> Cask
    (tT&lUiov JTO& Discretionary (P?ev?e%/sJ> VQ preswro yyu (pe4l
     „>/
     &tiv &^A/ ~f &orr~t
                    1
                         cui a^zUcioi^s
                                / /      /
                                        ckseo ttvl' 'r^ppjdw\
                                                       '
                                                    Z31P*
                                                           /        I
                                                              vol yve
                                                              yjxp    %olo
    Temo %Q'Qtca JXhO esro y0 ezccw Qcusodo Jpalg-aTruer? t~<l x ai-

A     ytf 1np-e(i<toi€t?Jo cental y^ Snlo r^ccU rrysrliccai &£ (/zero                     r


         uz ynt Zso m dper&cco'ii clcjo ofut a&cdv) 'VVsioiAiwdes que yo
     TeSTQUrara rm -irte-nrz d&vr'fo cu 6g -y ones y St no 7?it er& r^s-fau

    5rui e&uQUdcdb, Ok lp-5 Qjo/pe.5 <yfUe rne glerov Se <we X5Q %ou
     &/IT2 ©egg (0 cm           den-to (fa rru e&it^a Vt) ovs (ppdcg (je_(i/ar®x xtf



    wa't rimz yo/haq4 ,

           _h y\MCeS(4-o (jrw Car fv &* QS/pajZot porg t^l VUnzJngLes


                                                                      wt^®&
                                                                    Abel AcostaT^ler^